Mr. Justice Cooke delivered the opinion of the court: John Reilly secured a judgment in the circuit court of Cook county against the appellee for personal injuries. Branch “B” of the Appellate Court for the First District reversed this judgment without remanding and with a finding of fact under section 120 of the Practice act. The case is brought to this court by appeal on a certificate of importance. The finding of fact by the Appellate Court is as follows : “And the court, upon the allegations and proofs in the record in this cause contained, finds that the appellant, the Chicago and Eastern Illinois Railroad Company, is not guilty of the negligence charged against it by the said John Reilly in his declaration.” This finding is a part of the final- judgment of the Appellate Court and is binding upon this court. The only question for our determination under this situation is whether the Appellate Court has properly applied the law to the facts found by it, or, in other words, whether the judgment entered by the Appellate Court is supported by and in accordance with the facts so found. It is apparent that if appellee was not guilty of the negligence charged against it there can be no recovery. If appellee was not guilty of the negligence charged it cannot be contended that the Appellate Court misapplied the law to the facts, as under such circumstances no other judgment than one of reversal could be rendered. This question has been decided so frequently that we do not deem any citation of authority necessary. The judgment of the Appellate Court is affirmed. Judgment affirmed.